PER CURIAM.
The defendant had appealed from judgments and sentences entered after he was found guilty of kidnapping, sexual battery, sexual battery by threat, and robbery. He contends on appeal that his confessions were obtained in violation of his constitutional rights and that the denial of his motion to suppress them was harmful error.
We have considered these contentions in the light of the record and briefs and have concluded that no reversible error has been demonstrated. Milton v. Wainwright, 407 U.S. 371, 92 S.Ct. 2174, 33 L.Ed.2d 1 (1972); United States v. Perkins, 608 F.2d 1064 (5th Cir. 1979); Thompson v. State, 328 So.2d 1 (Fla.1976).
For the reason stated the judgments and sentences appealed are affirmed.
Affirmed.